IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-21005
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RICARDO ZUNIGA-RUIZ,
                                         Defendant-Appellant.


                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-492-1
                       --------------------
                          August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Ricardo Zuniga-Ruiz (Zuniga) appeals the 21-month sentence

imposed following his plea of guilty to a charge of being found

in the United States after deportation, a violation of 8 U.S.C.

§ 1326.   He contends that the felony conviction that resulted in

his increased sentence under 8 U.S.C. § 1326(b)(1) was an element

of the offense that should have been charged in the indictment.

     Zuniga acknowledges that his argument is foreclosed by the

Supreme Court’s decision in Almendarez-Torres v. United States,

523 U.S. 224 (1998), but he seeks to preserve the issue for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-21005
                                 -2-

Supreme Court review in light of the decision in Apprendi v. New

Jersey, 530 U.S. 466 (2000).

     Apprendi did not overrule Almendarez-Torres.    See Apprendi,

530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001).     Zuniga’s

argument is foreclosed.

     Zuniga also contends that the indictment is fatally

defective, as a matter of constitutional law, for failing to

allege general intent.    This contention lacks merit.   See United

States v. Berrios-Centeno, 250 F.3d 294, 298-300 (5th Cir. 2001).

The judgment of the district court is AFFIRMED.